Exhibit 99.1 Company Contact: Investor Contact: Gordon (Sangster (gsangster@micruscorp.com) Jody Cain (jcain@lhai.com) Chief Financial Officer Bruce Voss (bvoss@lhai.com) Micrus Endovascular Corporation Lipper/Heilshorn & Associates, Inc. (408) 433-1400 (310) 691-7100 MICRUS ENDOVASCULAR REPORTS FISCAL THIRD QUARTER FINANCIAL RESULTS Worldwide Revenues Increase 10% Exclusive of Japan; Net Loss Narrows Revises Fiscal 2009 Revenue Guidance SAN JOSE, Calif. (February 5, 2009) – Micrus Endovascular Corporation (Nasdaq: MEND) today reported financial results for the three and nine months ended December 31, 2008. Following are key revenue results from the third quarter of fiscal 2009, compared with the third quarter of fiscal 2008: · Total revenues were unchanged at $18.3 million; the third quarter of fiscal 2008 includedinitial shipments of stretch-resistant microcoils to the Company’s distributor in Japan following their regulatory approval. · Worldwide revenues increased 10%, excluding sales to Japan in both periods. · Revenues from the Americas increased 19% to $10.8 million; this includes a 25% increase in revenues from the U.S. · Revenues from Europe decreased 7% to $5.7 million; in constant currencies, revenues from Europe increased 2%. · Revenues from Asia Pacific decreased to $1.9 million from $3.2 million, reflecting higher sales to the Company’s distributor in Japan in the comparable prior year period as mentioned above. The net loss for the third quarter of fiscal 2009 was $2.3 million, or $0.15 per share on 15.7 million weighted-average shares outstanding, and included $1.2 million, or $0.08 per share, of non-cash stock-based compensation expense.The net loss for the third quarter of fiscal 2008 was $5.7 million, or $0.37 per share on 15.5 million weighted-average shares outstanding, and included $1.3 million, or $0.09 per share, of non-cash stock-based compensation expense. Fiscal Third Quarter and Recent Highlights · Worldwide launch of our DeltaPaq™ microcoils, which represented 8% of third quarter revenues. · Beta launch of the first Ascent™ balloon catheter, with the full Ascent balloon catheter family expected to be introduced in the first half of the calendar year.The introduction of the Ascent balloon catheter marks another incremental revenue opportunity for Micrus in the non-embolic segment. · Sales of non-embolic products during the third quarter of fiscal 2009 were over 7% of total revenues. · Completed enrollment in the 500-patient prospective, randomized Cerecyte® Coil Trial comparing Micrus’ bioactive coils with bare platinum coils.This landmark trial is being led by University of Oxford interventional neuroradiologist Dr. Andrew J. Molyneux, and study results are expected to be submitted to a peer-reviewed journal in 2010. · Completed enrollment in the Company’s Cerecyte Microcoil Registry, a non-randomized, U.S. multi-center registry designed to document the clinical and angiographic outcomes of intracranial aneurysms treated with Micrus’ bioactive Cerecyte microcoils, with patient outcomes assessed one year after treatment. · Set a quarterly record in Japan for the number of Micrus microcoils used in procedures. “Fiscal third quarter revenues were negatively impacted by foreign currency exchange rates, most notably the weakening of the British Pound against the U.S. Dollar.
